UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-28867 (Commission file number) ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:46,659,800 shares as of November 10, 2010 ENERGY COMPOSITES CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 1 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $67,000 in 2010 and $191,000 in 2009 Accounts receivable - related party Inventories, net Other current assets Prepaid consulting expense - Total current assets Property and equipment, net Other assets: Intangible assets, net Prepaid consulting expense, net of current portion - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt obligations $ $ Line of credit – bank Short-term notes payable Accounts payable Accounts payable - related party Accrued expenses Accrued payroll and payroll taxes Customer deposits Total current liabilities Long-term liabilities: Long-term debt obligations, net of current portion Deferred income - land purchase - Total long-term liabilities Total liabilities Stockholders' equity (deficit): Common stock - $.001 par value; 100,000,000 shares authorized, 46,653,554 and 42,115,205 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) Other income (expense): Interest expense ) Interest income Total other income (expense) Loss before provision (benefit) for income taxes ) Income tax benefit - ) - ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization (Gain) loss on asset disposal ) Amortization of debt discount for imputed interest Amortization of discount for warrants and beneficial conversion feature on convertible debt Amortization of prepaid consulting expense - Discount for stock sold under employee stock purchase plan - Stock issued for interest payments Stock issued for employee and director compensation Stock option compensation expense - Deferred income taxes - ) Changes in operating assets and liabilities: Accounts receivable, net Accounts receivable - related party ) ) Inventories, net Other current assets ) Accounts payable ) Accounts payable - related party ) Accrued expenses ) Accrued payroll and payroll taxes Customer deposits ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) from line of credit - bank ) Financing costs paid for long-term debt - ) Net borrowings (repayments) from short-term notes payable ) Payments on long-term debt ) ) Proceeds from stock issuance - Proceeds from exercise of warrants - Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial information has been prepared by Energy Composites Corporation (“Company” or “ECC”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, it does not include all the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included.Financial results for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period.This financial information should be read in conjunction with the December 31, 2009 audited consolidated financial statements and notes included in the Company’s Form 10-K filed on March 31, 2010. Nature of Business ECC is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company also has a service division that provides installation and repair of various tank and piping systems.The Company serves the paper, petro-chemical, water, waste-water, bio-fuel and power industries. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries ECC Corrosion, Inc. (“ECC-C”), formerly known as Advanced Fiberglass Technologies, Inc. (“AFT”), and Innovative Composite Solutions, LLC (“ICS”), after elimination of all intercompany accounts, transactions, and profits. Concentrations of Risk Cash Deposits: The Company maintains its cash in high-quality financial institutions.The balances, at times, may exceed the federally insured limits. Credit Risk and Major Customers: Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the nine months ended September 30, 2010 and 2009 and significant customer accounts receivable balances at September 30, 2010 and 2009: Percentage of Percentage of Trade Accounts Total Sales Receivable Customer 1 18.7% 5.8% 14.8% 2.2% 2 - 3 31.4% 56.2% 57.4% 57.1% Labor Force: A significant part of the Company’s production labor force is covered by two collective bargaining agreements which expire in May 2012. 5 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Cash and Cash Equivalents For purposes of balance sheet presentation, the Company considers all unrestricted demand deposits, money market funds, savings funds and investments with an original maturity of three months or less to be cash and cash equivalents. Segment Reporting Through September 30, 2010, the Company provided products and services into one reportable operating segment, Industrial Tank and Piping. The results of our distribution company, ICS, are immaterial for purposes of segment reporting and are included in the Industrial Tank and Piping segment. The detail of products and service activity in this operating segment is further described in Note 13. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued guidance on the accounting for multiple-deliverable revenue arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable; eliminates the residual method of allocation and requires arrangement consideration to be allocated at the inception of the arrangement to all deliverables using the relative selling price method; and requires a vendor to determine its best estimate of selling price in a manner consistent with that used to determine the selling price of the deliverable on a stand-alone basis. This guidance also expands the required disclosures related to a vendor’s multiple-deliverable revenue arrangements. The guidance is effective beginning January1, 2011 with early adoption permitted. The Company does not believe the adoption of this standard will have a material impact on its consolidated results of operations, financial condition, cash flows, or disclosures. In January 2010, the FASB issued ASU 2010-02, “Consolidation (Topic 810): Accounting and Reporting for Decreases in Ownership of a Subsidiary.”This amendment to Topic 810 clarifies, but does not change, the scope of current US GAAP.It clarifies the decrease in ownership provisions of Subtopic 810-10 and removes the potential conflict between guidance in that Subtopic and asset de-recognition and gain or loss recognition guidance that may exist in other US GAAP.An entity will be required to follow the amended guidance beginning in the period that it first adopts Financial Accounting Standard (FAS) 160 (now included in Subtopic 810-10).For those entities that have already adopted FAS 160, the amendments are effective at the beginning of the first interim or annual reporting period ending on or after December 15, 2009.The amendments should be applied retrospectively to the first period that an entity adopted FAS 160.There is no effect on the Company’s financial statements from the current adoption of this guidance. In January 2010, the FASB issued ASU 2010-6, “Improving Disclosures about Fair Value Measurements.”This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy.In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3.The new disclosure requirements are effective for interim and annual periods beginning after December 15, 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010.As ASU 2010-6 only requires enhanced disclosures, the Company does not expect that the adoption of this update will have a material effect on its financial statements. 6 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2.Liquidity and Capital Resources At September 30, 2010, the Company had cash on hand of $125,396, a working capital deficiency of $1,668,159 net of Prepaid Consulting Expense, a net loss of $3,347,963 for the nine months ended September 30, 2010 and an accumulated deficit of $13,297,139. The Company is continuing its efforts to improve its overall financial condition and results of operations, including obtaining additional financing and restructuring certain debt arrangements, some of which are disclosed as follows: On March 8, 2010, the Company’s Board of Directors approved the temporary reduction of the exercise price of outstanding warrants to $2.50 per share from $5.00 per share. The temporary exercise price reduction was valid from March 22, 2010 through May 6, 2010.After May 6, 2010, the warrants reverted back to their original terms.As of May 6, 2010, the Company had received $590,823 related to the exercise of 236,329 warrants to purchase its common stock at $2.50 per share from current warrant holders. On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W Fiberglass, LLC, an entity wholly owned by the Company's majority shareholders Jamie L. and Jennifer L. Mancl, and the Company. The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W Fiberglass to common shares of the Company at $2.50 per share. The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455 which upon conversion resulted in the issuance of 390,490 restricted common shares of ECC. The exchange resulted in a $970,770 reduction in the Company’s long-term debt obligations and an addition to stockholder's equity of $976,225. On August 23, 2010, the Company entered into a Subscription Agreement with its founder and majority shareholder, Jamie L. Mancl, pursuant to which Mr. Mancl agreed to make a $450,000 equity investment in the Company. Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Company's common stock at a price of $2.50 per share. On September 7, 2010, the Company issued 207,506 restricted shares of common stock as payment in full of unsecured, short-term notes payable to five private investors (primarily existing shareholders) in connection with financing to fund operations. The principal balance of the notes and accrued interest converted under the agreements was $500,000 and $18,763, respectively. The exchange resulted in a $500,000 reduction in short-term debt obligations and a $518,763 addition to stockholder's equity. The Company also needs to receive additional financing within the near term in order to continue its pace of selling, general and administrative spending and keep the WindFiber™ project moving forward.If additional funding is not received within the next three months, the Company will have to reduce selling, general and administrative costs, including costs associated with the WindFiber™ project. Note 3.Inventories Inventories consist of the following: September 30, 2010 December 31, 2009 Raw materials $ $ Work in progress Finished goods - - Obsolescence reserve - ) Total $ $ 7 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4.Prepaid Consulting Expense On August 24, 2010, the Company’s Board of Directors approved the issuance of 3,375,000 restricted shares of common stock to Diversified Equities Partners, LLC, an entity owned by a minority shareholder of ECC, as a non-refundable retainer for financial advisory consulting services to be rendered through September 30, 2012.These shares were valued at $4,725,000 using the closing market price of our stock on August 24, 2010 of $1.40 per share and recorded to Additional Paid-In Capital and the debit recorded to Prepaid Consulting Expense.The expense will be amortized over the 25 month period of the contract.$189,000 was recorded to expense under the contract for the three and nine months ended September 30, 2010. Note 5.Property and Equipment, Net Property and equipment are as follows: September 30, 2010 December 31, 2009 Land and improvements $ $ Buildings and improvements Machinery and equipment Vehicles and trailers Computer equipment Furniture and office equipment Less accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $116,774 and $117,838 for the three months ended September 30, 2010 and 2009, respectively.Depreciation expense was $346,142 and $313,215 for the nine months ended September 30, 2010 and 2009, respectively. Real Estate Purchase On April 30, 2010, the Company purchased approximately 94 acres of land from the City of Wisconsin Rapids as part of the Company’s WindFiber™ expansion.The purchase price of the land was $47,735.Because the purchase price of the real estate was well below estimated fair market values, the real estate was recorded at its estimated fair market value of $5,000 per acre.The excess fair market value of $429,494 was recorded to Deferred Income – Land Purchase and will be amortized over the life of the planned manufacturing plant to be built once funding is obtained. 8 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 6.Intangible Assets Intangible assets are as follows: September 30, 2010 December 31, 2009 Non-compete agreement $ $ Customer list Deferred financing costs Less accumulated amortization ) ) Net intangible assets $ $ Amortization expense was $2,136 and $3,382 for the three months ended September 30, 2010 and 2009, respectively.Amortization expense was $6,493 and $12,334 for the nine months ended September 30, 2010 and 2009, respectively.Estimated amortization expense for the next five years is as follows: 2010 - remaining $ Thereafter Total $ Note 7.Financing Arrangements Line of Credit – Bank The Company utilizes a line of credit with Nekoosa Port Edwards State Bank (“NPESB”) that provides for maximum borrowings of $250,000, bears interest at a fixed rate of 6.75% at September 30, 2010 and matures in December 2010.The line is secured by all business assets of ECC-C (formerly AFT), an assignment of life insurance on the officer/stockholder, a junior mortgage on land and buildings, and an unlimited guaranty by ECC.The Company had a balance of $34,000 and $117,512 on the line of credit at September 30, 2010 and December 31, 2009, respectively. Short-Term Notes Payable The Company uses short-term notes from NPESB for purposes of bulk purchases of inventory and project financing in addition to utilizing its line of credit.The underlying inventory and customer purchase orders serve as specific collateral for these notes.In addition, the short-term notes are also typically secured by all business assets of the Company.The notes bear interest at fixed rates.The notes are typically twelve months or less.The Company had $550,000 and $1,250,000 of outstanding notes payable to NPESB with weighted average interest rates of 6.75% as of September 30, 2010 and December 31, 2009. The Company also utilizes unsecured, short-term financing from private investors (primarily existing shareholders) to fund operations.These twelve month notes bear interest at 6.0%.The Company had $0 and $470,000 of outstanding notes payable to these private investors at September 30, 2010 and December 31, 2009, respectively. 9 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Long-Term Debt Obligations Long-term debt obligations are as follows: September 30,2010 December 31, 2009 NPESB - a term loan secured by 15 ton deck crane, interest rate of 7.25%, due October 2010, monthly payments of $948 $ - NPESB – a term loan secured by all general business assets of ECC-C (formerly AFT) and unlimited continuing guarantee of ECC; interest rate of 6.75%, due on demand, monthly payments of $898 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 City of Wisconsin Rapids, a term loan, secured by all assets and unlimited continuing guarantee of ECC; contains various operating covenants, interest rate 2%, due April 2012, monthly payment of $4,499 Yale Financial Services, a capital lease term loan, secured by two Yale forklifts, interest rate 7.7%, due October 2010, monthly payment of $657 City of Wisconsin Rapids, a $75,000 term loan, secured by ECC and ECC-C (formerly AFT) guarantees; imputed interest at 8% resulting in an original issue discount with an unamortized balance of $20,098 at September 30, 2010, balloons in August 2014 NPESB – an industrial revenue bond term loan, secured by real estate, ECC and ECC-C (formerly AFT) guarantees; contains restrictive financial covenants, interest rate of 5.50%, due July 2027, monthly payment of $20,776 M&W LLC (related party) – an unsecured term loan, interest rate of 4.775%, due December 2015, quarterly payment of $24,493; repaid through issuance of common stock in August 2010 - NPESB – a term loan secured by all general business assets of ECC-C (formerly AFT) and an unlimited continuing guarantee of ECC; due January 2012, interest rate of 6.75%, monthly payments of $13,405 Convertible notes payable ($1,230,000 face value) – see Note 8 Less current portion of long-term obligations – includes $830,000 of face value convertible notes Total long-term debt obligations, net of current portion 10 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Maturities of long-term debt obligations are as follows: 2010 - remaining $ Thereafter Total $ On March 13, 2009, the Company executed an amendment to the credit agreement for the three industrial revenue bonds held by NPESB.The amendment to the credit agreement includes the redefinition of the covenants attached to the bonds.Under the terms of the amended credit agreement, the covenants apply to the Company and its subsidiaries on a consolidated basis.The quarterly covenants require the consolidated Company to maintain (a) a Debt Service Coverage Ratio of not less than 1.25 to 1 and (b) a Total Indebtedness to Equity Ratio of not more than 3.5 to 1.0. Debt Service Coverage Ratio is defined as the ratio of (i) EBITDA for the 12-month period ending on the measurement date to (ii) interest expenses plus principal payments coming due during the 12-month period beginning on the day after measurement.EBITDA is defined as net income after taxes plus a) interest expense, b) federal, state and local taxes, c) depreciation and amortization expenses, and d) extraordinary losses minus extraordinary gains. The Company did not calculate this ratio at September 30, 2010 because the Company had recorded negative EBITDA for the previous 12-month period. Total Indebtedness to Equity Ratio is defined as the ratio of all liabilities or obligations to Equity.Equity is defined as the total of all assets of the Company minus the aggregate of all liabilities, all determined in accordance with generally accepted accounting principles consistent with those followed in preparation of the financial statements. This ratio at September 30, 2010 has been calculated by the Company as follows: Total current liabilities $ Long-term debt obligations, net of current portion Total indebtedness $ Total stockholders' equity $ Total indebtedness to equity As of December 31, 2009, the Company was not in compliance with the restrictive financial covenants and as of September 30, 2010, the Company was not in compliance with the Debt Service Coverage Ratio covenant relating to the industrial revenue bonds. However, on December 31, 2009, the Company received a letter from the lender waiving compliance with these covenants through September 30, 2010.The next measurement date of these covenants will be December 31, 2010.If the Company is not in compliance with the covenants at December 31, 2010, the Company will request another waiver from NPESB. Note 8.Convertible Notes Payable In August 2008, the Company began a private placement offering of Units, each Unit consisting of (i) a 3-year, 6% convertible debenture with a conversion price of $2.50 (the “Conversion Price”) per share (subject to adjustment for stock splits and stock dividends) (the “Debentures”), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Convertible Debenture (the “Warrants”).This placement offering was in anticipation of the AFT reverse acquisition taking place which became effective on October 14, 2008. 11 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Each Warrant is immediately exercisable into shares of common stock for a term of 3 years at $5.00 per share.The Warrants also provide anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or other dividend of the Company’s Common Stock. The private placement was closed on December 14, 2008.Debentures in the aggregate principal amount of $6,370,000 were sold which included the issuance of 2,548,000 Warrants.The Debentures are considered to be conventional convertible debt. The issued Warrants were deemed to have a relative fair market value of $4,068,422 which was recorded as a discount to the face value of the Debentures and as a credit to Additional Paid-In Capital and will be accreted to interest expense over the 3-year term of the warrants using the effective interest method.The Company used the Black-Scholes-Merton pricing model as a method for determining the estimated fair value of the Warrants. The proceeds of the Debentures were allocated based on the relative fair value of the Debentures and Warrants as of the commitment date.The Company then calculated the intrinsic value of the beneficial conversion feature embedded in the Debentures and because the amount of the beneficial conversion feature exceeded the fair value allocated to the Debentures, the amount of the beneficial conversion feature to be recorded was limited to the proceeds allocated to the Debentures.Accordingly, the beneficial conversion feature was calculated to be $2,301,578 and was recorded as an additional discount on the Debentures and a credit to Additional Paid-In Capital of $1,412,578 and a credit of $889,000 to deferred income tax liability.The Company is accreting the beneficial conversion feature to interest expense over the 3-year term of the debt using the effective interest method. The following table summarizes the convertible note balance as of September 30, 2010: Balance at January 1, 2008 $ - Plus: gross proceeds received in 2008 Less value assigned to: Warrants ) Beneficial conversion feature allotted to: Additional paid-in capital ) Deferred income tax liability ) Sub-total of assigned values ) Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at December 31, 2009 Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at September 30, 2010 (face value $1,230,000) $ All outstanding convertible debentures at September 30, 2010 totaling $1,230,000 mature at various dates in 2011 and are included in the long-term debt maturities table found in Note 7. The effective annual interest rate for the nine months ended September 30, 2010 was 49%.The rate is higher than the stated rate of 6% due to the amortization of the discount recorded against the debt for the detachable warrants and beneficial conversion feature. 12 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 9.Stockholders’ Equity Converted Debt In conjunction with the private placement of convertible debt in 2008, $165,000 and $1,075,000 of the debt was converted to common shares of the Company during the nine months ended September 30, 2010 and 2009, respectively, at $2.50 per share.A total of 87,292 and 459,605 common shares were issued for the debt and related interest on the debt during the nine months ended September 30, 2010 and 2009, respectively. Warrants On March 8, 2010, the Board of Directors of the Company approved the temporary reduction of the exercise price of currently outstanding common stock purchase warrants from $5.00 per share to $2.50 per share to raise additional capital for the Company. The exercise price reduction was valid from March 22, 2010 through May 6, 2010.Shares issued during the exercise price reduction period are restricted shares subject to SEC Rule 144.After May 6, 2010, any outstanding warrants reverted back to their original terms.During the three months ended June 30, 2010, the Company received $590,823 related to the exercise of 236,329 warrants to purchase our common stock at $2.50 per share from current warrant holders.As of September 30, 2010, there were 2,311,671 warrants outstanding. Debt Exchange Transactions On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W Fiberglass, LLC (an entity wholly owned by the Company’s majority shareholders Jamie L. and Jennifer L. Mancl) and the Company. The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W Fiberglass to common shares of the Company at $2.50 per share. The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455 which upon conversion resulted in the issuance of 390,490 restricted common shares of ECC. The exchange resulted in a $970,770 reduction in the Company's long-term debt obligations and an addition to stockholder's equity of $976,225. On September 7, 2010, the Company issued 207,506 restricted shares of common stock as payment in full of unsecured, short-term notes payable to five private investors (primarily existing shareholders) in connection with financing to fund operations. The principal balance of the notes and accrued interest converted under the agreements was $500,000 and $18,763, respectively. The exchange resulted in a $500,000 reduction in short-term debt obligations and a $518,763 addition to stockholder's equity. Stock Issuances On August 23, 2010, the Company entered into a Subscription Agreement with its founder and majority shareholder, Jamie L. Mancl, pursuant to which Mr. Mancl made a $450,000 equity investment in the Company. Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Company's common stock at a price of $2.50 per share. As detailed in Note 4, on August 24, 2010, the Company’s Board of Directors approved the issuance of 3,375,000 restricted shares of common stock to Diversified Equities Partners, LLC, an entity owned by a minority shareholder of ECC, as a non-refundable retainer for financial advisory consulting services to be rendered through September 30, 2012.These shares were valued at $4,725,000 using the closing market price of our stock on August 24, 2010 of $1.40 per share and recorded to Additional Paid-In Capital and the debit recorded to Prepaid Consulting Expense.The expense will be amortized over the 25 month period of the contract.$189,000 was recorded to expense under the contract for the three and nine months ended September 30, 2010. 13 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS During the year ended December 31, 2009, the Company issued 49,272 restricted common shares to officers valued at $150,000 for services rendered. Of these shares, 12,136 shares (valued at $37,500) remained unvested until April 28, 2010 and were recorded as deferred compensation.For the nine months ended September 30, 2010, amortization of the deferred compensation related to these shares totaled $12,500.All of the remaining shares vested immediately.On April 28, 2010, the Company issued 18,337 restricted common shares to an officer valued at $75,000 for services rendered.Of these shares, 9,168 shares (valued at $37,500) remain unvested until April 28, 2011 and were recorded as deferred compensation.For the nine months ended September 30, 2010, amortization of the deferred compensation related to these shares totaled $15,625, leaving an unamortized balance of $21,875 at September 30, 2010. Pursuant to the Company’s Director Compensation Plan, the Company, on June 22, 2010, issued 33,730 restricted common shares to directors valued at $131,875 for services rendered for the time period June 2009 through May 2010 which had been accrued for on a monthly basis.An accrual for $60,000 for director stock compensation for the period June 2010 through September 2010 has been recorded to accrued expenses. This accrued expense will be settled with common stock of the Company in June 2011.The monthly accrual is determined using an average of the share price on the last trading day of each month over the requisite service period. Employee Stock Purchase Plan On July 7, 2010, the Company issued 9,665 shares of common stock valued at $19,330 pursuant to the Company’s Employee Stock Purchase Plan which was approved by the Board of Directors in April 2009.The shares were purchased by the employees at a 15% discount to the lower of the closing price on the first day and the last day of the plan offering period for a total discount of $2,900. Stock Option Awards During the nine months ended September 30, 2010, the Company made stock option awards under the 2008 Stock Incentive Plan to 29 employees of the Company totaling 705,000 shares of the Company valued at $1,489,800 using the Black-Scholes-Merton pricing model.These awards vest ratably over a 4 year period. The Company recorded expense related to these stock option awards of $159,003 and $383,074 for the three and nine months ended September 30, 2010, respectively.The Company had $0 stock option expense for the three and nine months ended September 30, 2009. Note 10.Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. The Company accounts for income taxes pursuant to FASB guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. The Company believes its income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at September 30, 2010 and December 31, 2009.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2009. 14 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The income tax provision consisted of the following for the three months ended September 30, 2010 and 2009: September 30, Currently payable (refundable) $
